Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-2, 4-5, 8-12 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention features:
US 2016/0246827 (Deng et al) teaching apparatus to utilize parallel processing capabilities of processor element implementing improved indexing techniques using: attribute value information identifying and/or describing various attribute values associated with one or more data blocks; indexing block to identify entries in an index (table) block list comprising index block information or block-attribute pair comprising data block number for a data block and an attribute value associated with that data block.
US 2016/0179896 (Finlay et al.) teaching identifying indexing values in an indexing table storing information, such as large charts requiring large amounts of data to be read from the charts to answer analytical queries; auxiliary summary tables that provide minimum, maximum, and Bloom values of columns predicting data for equality predicates range indicating that the specific area within the minimum, maximum, or possibly has the corresponding bit set in the Bloom value for the column in row two of the index table corresponding to the second block of data
However, applicant’s arguments cover the reasons for allowing all remaining claims 1-2, 4-5, and 8-12.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PIERRE MICHEL BATAILLE whose telephone number is (571)272-4178.  The examiner can normally be reached on Monday - Thursday 7-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571) 272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/PIERRE MICHE BATAILLE/             Primary Examiner, Art Unit 2136